Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

by and between

MARLIN MIDSTREAM PARTNERS, LP

AND

NUDEVCO MIDSTREAM DEVELOPMENT, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

1.1

Definitions

  1   

1.2

Interpretations

  1   

ARTICLE II

REGISTRATION RIGHTS

2.1

Registration

  2   

2.2

Piggyback Rights

  2   

2.3

Priority

  3   

2.4

Delay Rights

  3   

2.5

Underwritten Offerings

  4   

2.6

Sale Procedures

  4   

2.7

Suspension

  6   

2.8

Cooperation by Holders

  6   

2.9

Restrictions on Public Sale by Holder of Registrable Securities

  6   

2.10

Expenses

  6   

2.11

Indemnification

  6   

2.12

Rule 144 Reporting

  9   

2.13

Termination of Registration Rights under the Partnership Agreement

  9   

ARTICLE III

OTHER PROVISIONS

3.1

Governing Law

  9   

3.2

Consent to Jurisdiction

  9   

3.3

Amendment and Modification

  10   

3.4

Waiver of Compliance; Consents

  10   

3.5

Notices

  10   

3.6

Assignment of Rights

  11   

3.7

Recapitalization, Exchanges, Etc. Affecting the Units

  11   

3.8

Aggregation of Registrable Securities

  11   

3.9

Specific Performance

  11   

3.10

Severability

  11   

3.11

Entire Agreement

  12   

3.12

Representation by Counsel

  12   

3.13

Facsimiles; Counterparts

  12   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 27, 2015 (the “Execution Date”), by and between Marlin Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), and NuDevco
Midstream Development, LLC (“NMD”). Each of the parties to this Agreement is
sometimes referred to individually in this Agreement as a “Party” and are
sometimes collectively referred to in this Agreement as the “Parties.”

WHEREAS, this Agreement is made in connection with the entry into, and as a
condition to the consummation of, that certain Transaction Agreement, dated
January 14, 2015, by and among Azure Midstream Energy LLC, a Delaware limited
liability company (“Azure”), the Partnership, Marlin Midstream GP, LLC, a
Delaware limited liability company (“Marlin GP”) and the general partner of the
Partnership, Marlin IDR Holdings, LLC, a Delaware limited liability company
(“IDRH”), and NMD (the “Transaction Agreement”); and

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of NMD pursuant to the terms and
conditions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Capitalized terms used in this Agreement but not defined in the
body of this Agreement shall have the meanings ascribed to them in Exhibit A.
Capitalized terms defined in the body of this Agreement are listed in Exhibit A
with reference to the location of the definitions of such terms in the body of
this Agreement.

1.2 Interpretations. In this Agreement, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to a
Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) references
to any Exhibit, Schedule, Section, Article, Annex, subsection and other
subdivision refer to the corresponding Exhibits, Schedules, Sections, Articles,
Annexes, subsections and other subdivisions of this Agreement unless expressly
provided otherwise; (e) references in any Section or Article or definition to
any clause means such clause of such Section, Article or definition;
(f) “hereunder,” “hereof,” “hereto” and words of similar import are references
to this Agreement as a whole and not to any particular provision of this
Agreement; (g) the word “or” is not exclusive, and the word “including” (in its
various forms) means “including without limitation”; (h) each accounting term
not otherwise defined in this Agreement has the meaning commonly applied to it
in accordance with GAAP; (i) references to “days” are to calendar days; and
(j) all references to money refer to the lawful currency of the United States.
The Table of Contents and the Article and Section titles and headings in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of, or to affect the meaning or interpretation of, this Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

2.1 Registration. Upon receipt of a Notice from NMD, the Partnership shall
prepare and file as promptly as reasonably practicable a registration statement
under the Securities Act providing for the resale of the Registrable Securities
(the “Registration Statement”), which may be a Registration Statement that
provides for the resale of the Registrable Securities then outstanding from time
to time as permitted by Rule 415 of the Securities Act. The Partnership shall
use its commercially reasonable efforts to cause the Registration Statement to
become effective on or as soon as reasonably practicable after filing. Any
Registration Statement shall provide for the resale pursuant to any method or
combination of methods legally available to, and requested by, the Holders of
any and all Registrable Securities covered by such Registration Statement. The
Partnership shall use its commercially reasonable efforts to cause the
Registration Statement filed pursuant to this Section 2.1 to be effective,
supplemented and amended to the extent necessary to ensure that it is available
at all times for the resale of all Registrable Securities by the Holders until
the earlier of (i) the date on which all Registrable Securities covered by the
Registration Statement have been sold by the Holder or (ii) six months following
such Registration Statement’s effective date (the “Effectiveness Period”).

2.2 Piggyback Rights. If the Partnership shall propose to file a Registration
Statement (other than pursuant to a demand made pursuant to Section 2.1, a
registration effected solely to implement an employee benefit plan or a
Registration Statement on Form S-4, S-8 or any successor form thereto or another
form not available for registering the Registrable Securities for sale to the
public) for a primary Underwritten Offering, then as soon as practicable
following the engagement of counsel by the Partnership to prepare the documents
to be used in connection with such offering, the Partnership shall give notice
(including, notification by electronic mail) of such proposed Underwritten
Offering to each Holder (together with its Affiliates) and such notice shall
offer such Holder the opportunity to include in such Underwritten Offering such
number of Registrable Securities (the “Included Registrable Securities”) as each
such Holder may request in writing; provided, however, that the number of
Included Registrable Securities shall at least equal $30.0 million of
Registrable Securities; provided, further, that the Partnership shall not be
required to include the Registrable Securities of the Holders in any
registration statement prior to the expiration of the lock-up restrictions set
forth in Article IV of the Unitholder Agreement; and provided, further, that if
the Partnership has been advised by the Managing Underwriter that the inclusion
of Registrable Securities for sale for the benefit of the Holders will have an
adverse effect on the price, timing or distribution of the Units in the
Underwritten Offering, then (a) if no Registrable Securities can be included in
the Underwritten Offering in the opinion of the Managing Underwriter, the
Partnership shall not be required to offer such opportunity to the Holders or
(b) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.3. Any notice required to be provided in this
Section 2.2 to Holders shall be provided on a Business Day pursuant to
Section 3.5 hereof and receipt of such

 

2



--------------------------------------------------------------------------------

notice shall be confirmed by the Holders. Each such Holder shall then have two
Business Days (or one Business Day in connection with any overnight or bought
Underwritten Offering) after notice has been delivered to request in writing the
inclusion of Registrable Securities in the Underwritten Offering. If no written
request for inclusion from a Holder is received within the specified time, each
such Holder shall have no further right to participate in such Underwritten
Offering. If, at any time after giving written notice of its intention to
undertake an Underwritten Offering and prior to the closing of such Underwritten
Offering, the Partnership shall determine for any reason not to undertake or to
delay such Underwritten Offering, the Partnership may, at its election, give
written notice of such determination to the Selling Holders and, (i) in the case
of a determination not to undertake such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (ii) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering.

2.3 Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Units offered or the market for the Units, then the Units to
be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
the Partnership can be sold without having such adverse effect, with such number
to be allocated (i) first, to the Partnership and (ii) second, pro rata among
the Selling Holders who have requested participation in such Underwritten
Offering and any other holder of securities of the Partnership having rights of
registration that are neither expressly senior nor subordinated to the
Registrable Securities (the “Parity Securities”). The pro rata allocations for
each Selling Holder who has requested participation in such Underwritten
Offering shall be the product of (i) the aggregate number of Registrable
Securities proposed to be sold in such Underwritten Offering multiplied by
(ii) the fraction derived by dividing (x) the number of Registrable Securities
owned on the Execution Date by such Selling Holder by (y) the aggregate number
of Registrable Securities owned on the Execution Date by the Selling Holders
plus the aggregate number of Parity Securities owned on the Execution Date by
all holders of Parity Securities that are participating in the Underwritten
Offering.

2.4 Delay Rights. Notwithstanding anything to the contrary contained herein, if
Marlin GP determines that the Partnership’s compliance with its obligations in
this Article II would be detrimental to the Partnership because such
registration would (a) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership,
(b) require premature disclosure of material information that the Partnership
has a bona fide purpose for preserving as confidential, (c) render the
Partnership unable to comply with requirements under applicable securities Laws,
or (d) have a material adverse effect on the Partnership, then the Partnership
may postpone compliance with such obligations for a period of not more than six
months, provided, however, that such right may not be exercised more than twice
in any 24-month period.

 

3



--------------------------------------------------------------------------------

2.5 Underwritten Offerings.

(a) Request for a Secondary Offering. If NMD elects to dispose of a number of
Registrable Securities that NMD reasonably anticipates will result in gross
proceeds of at least $30 million in the aggregate, the Partnership shall, upon
Notice by NMD, retain underwriters that are reasonably acceptable to NMD in
order to permit for NMD to effect such sale through an Underwritten Offering (a
“Secondary Offering”).

(b) Limitation on Offerings. NMD may exercise its right to demand a Secondary
Offering of its Registrable Securities no more than two times in any
twelve-month period and no more than six times pursuant to this Agreement.

(c) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall enter into an underwriting agreement that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of securities
and that are reasonably acceptable to the Partnership. No Holder may participate
in such Underwritten Offering unless such Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement. If
any Selling Holder disapproves of the terms or conditions of an underwriting
agreement, such Selling Holder may elect to withdraw therefrom by notice to the
Partnership and the Managing Underwriter; provided, however, that such
withdrawal must be made up to and including the time of pricing of such
Underwritten Offering. No such withdrawal or abandonment shall affect the
Partnership’s obligation to pay Registration Expenses. The Partnership’s
management may but shall not be required to participate in a roadshow or similar
marketing effort in connection with any Underwritten Offering.

2.6 Sale Procedures. In connection with its obligations under this Article II,
the Partnership will:

(a) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or supplement or amendment thereto,
and (ii) such number of copies of the Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration
Statement, provided, however, that the Partnership will not have any obligation
to provide any document pursuant to clause (ii) immediately above that is
available on the Commission’s website;

 

4



--------------------------------------------------------------------------------

(b) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement under
the securities or blue sky laws of such jurisdictions as the Selling Holders or,
in the case of an Underwritten Offering, the Managing Underwriter, shall
reasonably request; provided, however, that the Partnership will not be required
to qualify generally to transact business in any jurisdiction where it is not
then required to so qualify or to take any action that would subject it to
general service of process in any such jurisdiction where it is not then so
subject;

(c) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any post-effective
amendment thereto, when the same has become effective; and (ii) the receipt of
any written comments from the Commission with respect to any filing referred to
in clause (i) immediately above and any written request by the Commission for
amendments or supplements to the Registration Statement or any prospectus or
prospectus supplement thereto;

(d) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained therein, in the light of the
circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Partnership of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to, as promptly as practicable, amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

(e) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities,
including the provision of comfort letters and legal opinions as are customary
in such securities offerings; and

 

5



--------------------------------------------------------------------------------

2.7 Suspension. Each Selling Holder, upon receipt of notice from the Partnership
of the happening of any event of the kind described in Section 2.6(d), shall
forthwith discontinue disposition of the Registrable Securities by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by such subsection
or until it is advised in writing by the Partnership that the use of the
prospectus may be resumed, and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus.

2.8 Cooperation by Holders. The Partnership shall have no obligation to include
Registrable Securities of a Holder in the Registration Statement or in an
Underwritten Offering pursuant to Section 2.2 who has failed to timely furnish
such information regarding such Holder and its ownership of the Registrable
Securities being offered and its intended method of distribution that the
Partnership determines, after consultation with its counsel, is reasonably
required in order for the registration statement or prospectus supplement, as
applicable, to comply with the Securities Act or to verify the rights of the
Holder hereunder.

2.9 Restrictions on Public Sale by Holders of Registrable Securities. So long as
NMD continues to hold Registrable Securities, each Holder agrees that in
connection with any public offering of by the Partnership and upon the request
of the Managing Underwriting, such Holder shall not, without the prior written
consent of such Managing Underwriter, during the period commencing on the
effective date of such registration and ending on the date specified by such
Managing Underwriter (such period not to exceed 90 days): (a) offer, pledge,
sell, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, hedge the beneficial ownership of or otherwise
dispose of, directly or indirectly, any Registrable Securities; (b) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of such securities, whether any
such transaction described in clause (a) or (b) above is to be settled by
delivery of Units or such other securities, in cash or otherwise. The foregoing
provisions of this Section 2.9 shall not apply to sales of Registrable
Securities to be included in such offering pursuant to Section 2.1 and
Section 2.2 and the duration of the foregoing restrictions shall be no longer
than the duration of the shortest restriction generally imposed by the
underwriters on the Partnership or the officers, directors or any other
Affiliate of the Partnership on whom a restriction is imposed.

2.10 Expenses. Except as set forth in an underwriting agreement for the
applicable Underwritten Offering or as otherwise agreed between the Selling
Holders and the Partnership, the Partnership shall pay all reasonable
Registration Expenses as determined in good faith, including, in the case of an
Underwritten Offering, whether or not any sale is made pursuant to such
Underwritten Offering. Each Selling Holder shall pay all Selling Expenses that
are allocable to such Selling Holder’s pro rata share of Registrable Securities
offered hereunder. In addition, except as otherwise provided in Section 2.11
hereof, the Partnership shall not be responsible for legal fees and expenses of
counsel and advisors to the Selling Holders or incurred by the Holders in
connection with the exercise of such Holders’ rights hereunder.

2.11 Indemnification.

(a) By the Partnership. In addition to, and not in limitation of, the
Partnership’s obligations under Section 7.7 of the Partnership Agreement, in the
event of the

 

6



--------------------------------------------------------------------------------

filing of a registration of any Registrable Securities under the Securities Act
pursuant to this Agreement, the Partnership will indemnify and hold harmless
each Selling Holder thereunder, its directors, officers, employees and agents
and each Person, if any, who controls such Selling Holder within the meaning of
the Securities Act and the Exchange Act, and its directors, officers, employees
or agents (collectively, the “Selling Holder Indemnified Persons”), against any
and all losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses), judgments, fines, penalties, interest settlements
or other amounts (collectively, “Losses”), joint or several, to which such
Selling Holder Indemnified Person may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of,
are based upon or result from any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in the Registration
Statement, any preliminary prospectus, prospectus supplement, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of are based upon or result from the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in light
of the circumstances under which they were made) not misleading, and will
reimburse each such Selling Holder Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings; provided, however, that the
Partnership will not be liable to any Selling Holder Indemnified Person in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in reliance upon and in conformity with information furnished by such
Selling Holder Indemnified Person in writing to the Partnership specifically for
use in a Registration Statement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, Marlin GP, its directors,
officers, employees and agents and each Person, if any, who controls the
Partnership within the meaning of the Securities Act or the Exchange Act, and
its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in a Registration
Statement, any preliminary prospectus, prospectus supplement, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereof.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.11. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such

 

7



--------------------------------------------------------------------------------

indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.11 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party is entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.11 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party on the one hand and
the indemnified party on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact has been made by,
or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Parties agree that it would not be just and
equitable if contributions pursuant to this paragraph were to be determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.11 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

8



--------------------------------------------------------------------------------

2.12 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

2.13 Termination of Registration Rights under the Partnership Agreement.
Notwithstanding anything set forth in this Agreement to the contrary, any and
all registration rights of NMD or its Affiliates or their respective transferees
with respect to the subject matter of this Agreement as provided for in the
Partnership Agreement, or any predecessor agreement, are hereby terminated and
no longer any force or effect.

ARTICLE III

OTHER PROVISIONS

3.1 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware, without giving
effect to the conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

3.2 Consent to Jurisdiction. The Parties irrevocably submit to the exclusive
jurisdiction of (a) the Delaware Court of Chancery, and (b) any state appellate
court therefrom within the State of Delaware (or, only if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware), for the purposes of any Proceeding
arising out of this Agreement or the transactions contemplated hereby (and each
agrees that no such Proceeding relating to this Agreement or the transactions
contemplated hereby shall be brought by it except in such courts). The Parties
irrevocably and unconditionally waive (and agree not to plead or claim) any
objection to the laying of venue of any Proceeding arising out of this Agreement
or the transactions contemplated hereby in (i) the Delaware Court of Chancery,
or (ii) any state appellate court therefrom within the State of Delaware (or,
only if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) or
that any such Proceeding brought in any such court has been brought in an
inconvenient forum. Each of the Parties also agrees that any final and
non-appealable judgment against a Party in connection with

 

9



--------------------------------------------------------------------------------

any Proceeding shall be conclusive and binding on such Party and that such award
or judgment may be enforced in any court of competent jurisdiction, either
within or outside of the United States. A certified or exemplified copy of such
award or judgment shall be conclusive evidence of the fact and amount of such
award or judgment.

3.3 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of the Partnership and the Holders of a
majority of the then outstanding Registrable Securities; provided, however, that
no such amendment shall materially and adversely affect the rights of nay Holder
hereunder without the consent of such Holder.

3.4 Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by the Party or
Parties entitled to the benefits thereof only by a written instrument signed by
the Party or Parties granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

3.5 Notices. Any notice, demand or communication required or permitted under
this Agreement shall be in writing and delivered personally, by reputable
overnight delivery service or other courier or by certified mail, postage
prepaid, return receipt requested, and shall be deemed to have been duly given
(a) as of the date of delivery if delivered personally or by overnight delivery
service or other courier or (b) on the date receipt is acknowledged if delivered
by certified mail, addressed as follows; provided that a notice of a change of
address shall be effective only upon receipt thereof:

 

  (a) If to the Partnership:

Marlin Midstream Partners, LP

c/o Marlin Midstream GP, LLC, its General Partner

12377 Merit Drive, Suite 300

Dallas, TX 75251

Attention: Chief Executive Officer

With a copy to:

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention: Doug McWilliams

Attention: W. Matthew Strock

 

  (b) If to NMD:

NuDevco Midstream Development, LLC

2105 CityWest Blvd., Suite 100

Houston, TX 77042

Attention: Chief Executive Officer

 

10



--------------------------------------------------------------------------------

With a copy to:

NuDevco Midstream Development, LLC

2105 CityWest Blvd., Suite 100

Houston, TX 77042

Attention: Executive Vice President & General Counsel

3.6 Assignment of Rights. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. No Party may
assign or transfer this Agreement or any of its rights, interests or obligations
under this Agreement without the prior written consent of the other Party;
provided, that each Party may transfer its rights and obligations hereunder in
whole or in part to any Affiliate of such Party without the consent of the other
Party.

3.7 Recapitalization, Exchanges, Etc. Affecting the Units. The provisions of
this Agreement shall apply to the full extent set forth herein with respect to
any and all Units that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, unit splits, recapitalizations, pro rata distributions of
units and the like occurring after the date of this Agreement.

3.8 Aggregation of Registrable Securities. All Registrable Securities held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights and
applicability of any obligations under this Agreement.

3.9 Specific Performance. Damages in the event of breach of this Agreement by a
Party may be difficult, if not impossible, to ascertain, and it is therefore
agreed that each such Person, in addition to and without limiting any other
remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the Parties hereby waives, to the fullest extent permitted by applicable law,
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief.
The existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity that such Person may have.

3.10 Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable Law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such provision or portion
of any provision shall be severable and the invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.

 

11



--------------------------------------------------------------------------------

3.11 Entire Agreement. This Agreement and the other Transaction Documents (as
defined in the Transaction Agreement) constitute the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both oral and written, among
the Parties or between any of them with respect to such subject matter.

3.12 Representation by Counsel. Each Party agrees that it has been represented
by independent counsel of its choice during the negotiation and execution of
this Agreement and the documents referred to herein, and that it has executed
the same upon the advice of such independent counsel. Each Party and its counsel
cooperated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto shall be deemed the
work product of the Parties and may not be construed against any Party by reason
of its preparation. Therefore, the Parties waive the application of any Law
providing that ambiguities in an agreement or other document will be construed
against the Party drafting such agreement or document.

3.13 Facsimiles; Counterparts. This Agreement may be executed by facsimile
signatures by any Party and such signature shall be deemed binding for all
purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties execute this Agreement, effective as of the date
first above written.

 

MARLIN MIDSTREAM PARTNERS, LP By:

MARLIN MIDSTREAM GP, LLC,

its general partner

By: /s/ W. Keith Maxwell, III Name: W. Keith Maxwell, III Title: Chief Executive
Officer

 

NUDEVCO MIDSTREAM DEVELOPMENT, LLC By: /s/ W. Keith Maxwell, III Name: W. Keith
Maxwell, III Title: Chief Executive Officer

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

Defined Terms

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that for purposes of this Agreement, Marlin GP shall not be deemed an
affiliate of NMD.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Azure” has the meaning specified therefor in the recitals of this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” has the meaning specified in the Partnership Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.1 of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

“Execution Date” has the meaning specified therefor in the introductory
paragraph of this Agreement.

“Governmental Authority” means any executive, legislative, judicial, regulatory
or administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.

“Holder” means the record holder of any Registrable Securities.

“IDRH” has the meaning specified therefor in the recitals.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.2 of this Agreement.

“Law” means any law, statute, code, ordinance, order, rule, rule of common law,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license or authorization of any Governmental Authority.

“Losses” has the meaning specified therefor in Section 2.11(a) of this
Agreement.

 

A-1



--------------------------------------------------------------------------------

“Marlin GP” has the meaning specified therefor in the recitals.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“NMD” has the meaning specified therefor in the introductory paragraph of this
Agreement.

“Notice” means a written request from the Holder pursuant to Section 2.1 which
shall (a) specify the Registrable Securities intended to be registered, offering
and sold by the Holder; (b) describe the nature or method of the proposed offer
and sale of Registrable Securities; and (c) contain the undertaking of the
Holder to provide all such information and materials and take all action as may
be required or appropriate in order to permit the Partnership to comply with all
applicable requirements and obligations in connection with the registration and
disposition of such Registrable Securities pursuant to Section 2.1.

“Parity Securities” has the meaning specified therefor in Section 2.3 of this
Agreement.

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

“Partnership Agreement” means that certain Second Amended and Restated Agreement
of Limited Partnership of Marlin Midstream Partners, LP, dated as of the
Execution Date.

“Party” or “Parties” has the meaning specified therefor in the introductory
paragraph of this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Proceeding” means any action, suit, arbitration proceeding, administrative or
regulatory investigation, review, audit, proceeding, citation, summons or
subpoena of any nature (civil, criminal, regulatory or otherwise) in law or in
equity.

“Registrable Securities” means (a) the Common Units owned by NMD as of the
Execution Date and (b) the Common Units issuable on conversion of the
Subordinated Units owned by NMD as of the Execution Date, provided, however, any
Registrable Security will cease to be a Registrable Security (i) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement; (ii) when such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in effect) under the Securities Act; (iii) when
such Registrable Security is held by the Partnership or one of its Subsidiaries;
(iv) when such Registrable Security has been otherwise sold, transferred or
disposed of and may be resold without subsequent registration under the
Securities Act; (v) when all such Registrable Securities become eligible for
resale

 

A-2



--------------------------------------------------------------------------------

without restriction (including without limitation restrictions on volume) and
without the need for current public information pursuant to any section of Rule
144 (or any similar provision then in effect) under the Securities Act;
(vi) when all such Registrable Securities cease to be outstanding; or (vii) on
the 10-year anniversary date of the Execution Date.

“Registration Expenses” means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on the Registration Statement pursuant to Section 2.1
or an Underwritten Offering covered under this Agreement, and the disposition of
such Registrable Securities, including, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Partnership, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance.

“Registration Statement” has the meaning specified therefor in Section 2.1 of
this Agreement.

“Secondary Offering” has the meaning specified therefor in Section 2.5(a) of
this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.

“Selling Expenses” means all underwriting fees, discounts and selling
commissions or similar fees or arrangements allocable to the sale of the
Registrable Securities.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.11(a) of this Agreement.

“Subordinated Units” has the meaning set forth in the Partnership Agreement.

“Transaction Agreement” has the meaning specified therefor in the recitals.

“Underwritten Offering” means (a) an offering (including an offering pursuant to
a Registration Statement) in which Units are sold to an underwriter on a firm
commitment basis for reoffering to the public and (b) or an offering that is a
“bought deal” with one or more investment banks.

“Unitholder Agreement” means that certain Unitholder Agreement, dated as of the
Execution Date, by and among Azure, Marlin GP, Marlin, IDRH and NMD.

“Units” means the Common Units and Subordinated Units.

 

A-3